BAZELON, Chief Judge:
The Federal Communications Commission, without a hearing, approved the assignment of the license of a radio station and the proposal of the new licensee to change the format of the station from classical to contemporary music. The narrow question presented by the parties is whether the Federal Communications Act required the Commission to hold a hearing. But our review must also consider the First Amendment consequences of government control of format change.
I
Radio station WEFM-FM has been operated in the Chicago area by the Zenith Radio Corporation since 1940. For the entire thirty-three year period the station has had a classical music format.
In March, 1972, Zenith entered into an agreement to sell the station to GCC Communications of Chicago, Inc. and sought FCC approval for assignment of the license. GCC proposed to change the musical format of WEFM from classical to contemporary music, later defined to be “rock music.” The goal of GCC was to appeal to what it had determined to be the primary musical interests of the young adults in the Chicago area.
In June, 1972, appellants, a group of Chicago area residents, filed a Petition to Deny with the FCC, opposing the transfer because of the proposed change in format and requesting a hearing. The FCC denied appellants’ request and granted the assignment of the license.1
II
In recent years this Court and the FCC have begun to develop principles governing government control of format changes.2 This Court has held that the public has an interest in the diversity of entertainment formats.3 Consequently the Commission has had to consider format changes in its statutory determination that a proposed assignment of a license comports with “the public interest, convenience, and necessity.” 4 Factual disputes surrounding the format change are material and if substantial become subject to the statutory requirement that a hearing be held.5
In this case appellants contend that substantial factual disputes exist on two issues relating to the proposed format change — the diversity of available formats and Zenith’s alleged financial losses.
As to diversity, appellants maintain that a substantial issue of fact exists as to whether the Chicago public demands and needs the continuation of classical music on WEFM as opposed to “yet another contemporary music station.”6 Appellants point to the numerous letters and petitions of protest which greeted the news that WEFM was about to abandon its classical format. They note that Chicago has numerous rock stations *189already, while the demise of WEFM will leave only one classical music station with the power to reach the entire Chicago area.
Our previous opinions and the Commission’s actions indicate that the majority of format changes are left to the give and take of the market environment and the business judgment of the licensee.7 It is only when the format to be discontinued is apparently unique to the area served that a hearing on the public interest must be held.8 In such cases the public interest in diversity may outweigh the dangers of government intrusion into the content of programming.
In this case is is undisputed that the entire area served by WEFM is served by another classical music station, WFMTFM.9 Thus we are unable to find a substantial issue of fact requiring a hearing on the diversity point.10
Appellants also contend that a substantial issue of fact exists concerning the losses Zenith alleges it sustained during its operation of WEFM. Even assuming that such an issue would require a hearing in the absence of a substantial diversity issue, we do not find that appellants have raised a substantial issue of fact here. The Commission had sufficient evidence to support its finding that WEFM had incurred substantial losses in the period after 1965, when the station was operated on a commercial basis and not as a research and development adjunct to the Zenith corporation.11
Ill
The current approach of this Court and the Commission, that a hearing is required only when a format becomes unavailable, must be evaluated in light of the First Amendment. Whether the issue is the fairness doctrine,12 the *190nature of “licensee responsibility,” 13 or, as here, the standards governing format change, any government effort to regulate the content of programming must be carefully scrutinized for possible interference with free expression.
Important First, Amendment rights are at stake when music formats are regulated. Music and other forms of cultural expression are traditionally protected under the First Amendment.14 In addition to its artistic value, music, both classical and popular, can be an important mode of political and moral expression.15 There is even the possibility of repression when, for example, the lyrics of popular songs communicate controversial ideas.16 Danger lurks in government regulation of what music can be put on the airwaves. Such regulation, ostensibly in the name of diversity, may open the door to withholding approval of transfers if the new format is more controversial than the one to be abandoned.
It is also true that complete reliance on the market may inhibit rather than promote the First Amendment goal of “the widest possible dissemination of information from diverse and antagonistic sources.”17 The broadcasting media may be subject to greater concentration of ownership and difficulty of access than the printed media18 Thus more government regulation of broadcasting may enhance the variety of political and cultural viewpoints to be heard.19
These First Amendment considerations have implications for decisions as to when a hearing must be held in a format change case. On the one hand, hearings may open the door to increased *191government regulation with the concomitant possibility of abuse. Moreover, the prospect of lengthy and costly hearings may deter new licensees from changing their format even when that change is in the public interest.20
On the other hand, hearings could help develop standards under which a diversity of formats could be encouraged without undue government regulation. The “full light” of a public hearing is often the best insurance that important policies are developed for the benefit of the public, rather than the benefit of administrators and regulated industries.21
IV
At present we simply do not know how to ideally resolve the conflict between diversity and freedom from regulation. Our awareness that conflicting values are at stake here is our best protection against falling into the abyss of dogmatism. We must remain open to new information and ideas. But at the present juncture and with the facts of this case, the current approach of minimizing regulation except when diversity is most seriously threatened appears to be reasonably in accord with the goals of the Federal Communications Act and the First Amendment.
Accordingly, the decisions of the Commission are
Affirmed.
ROBB, Circuit Judge, concurs in Parts I and II and in the result.

. Memorandum Opinion and Order, FCC 72-1129, adopted December 13, 1972 and released December 21, 1972, 38 FCC2d 838 (1972). This order also dismissed a Complaint filed by appellants. The Complaint had requested that the FCC dedicate WEFM’s channel to a classical and related cultural music format for so long as the listening audience remained interested in such programming and a qualified person or group was willing to continue such a format.


. See Citizens Committee to Preserve the Voice of the Arts in Atlanta v. FCC, 141 U.S.App.D.C. 109, 436 F.2d 263 (1970); Hartford Communications Committee v. FCC, 151 U.S.App.D.C. 354, 467 F.2d 408 (1972); Lakewood Broadcasting Service, Inc. v. FCC, 156 U.S.App.D.C. 9, 478 F.2d 919 (1973); The Citizens Committee to Keep Progressive Rock v. FCC, 156 U.S. App.D.C. 16, 478 F.2d 926 (1973).


. The Citizens Committee to Keep Progressive Rock, at 16, 478 F.2d 926.


. Lakewood Broadcasting Service, Inc., at 12 of 156 U.S.App.D.C. at 922 of 478 F.2d.


. Appellants’ brief, at 38.


. The Citizens Committee to Keep Progressive Rock, at 16 of 156 U.S.App.D.C., 478 F.2d 926.


. U. at 16, 478 F.2d 926.


. A third classical music station, WNIB-FM, currently serves a smaller part of the Chicago area. GCC has agreed that if their license application is approved, they will relinquish the call letters WEFM to WNIB and give WNIB the WEFM classical music library as well as technical assistance designed to enable WNIB to increase its power.


. The long history of WEFM’s service does not diminish the impact of WFMT’s similar programming. The length of time that a format has been on the air is usually relevant only when that format is unique. See Citizens Committee to Keep Progressive Rock, at 24, 478 F.2d at 934, note 22:
Naturally the length of time that a specific format has been on the air is a factor to be considered in the ultimate public interest determination, for it can have a direct bearing on the degree of attachment which the public has to the unique format. (Emphasis added).
This approach to the diversity issue cannot be applied in a mechanistic fashion. Whether a format to be discontinued is unique can be a subtle question requiring that more than mere labels be examined. The fact, for example, that two stations are labelled “classical” does not automatically mean that they provide substantially similar programming. One of the stations might never play music composed in this century, while the other devotes considerable amounts of time to such music. In this case, however, it is apparent that WEFM and WFMT have substantially similar programming, both covering a broad range of classical music. Gf. Citizens Committee to Keep Progressive Rock, at 16, 478 F.2d 926, where this Court noted that “Top 40” stations cannot automatically be assumed to provide substantial amounts of “progressive rock” music.


. Zenith was not, for example, able to obtain enough advertising to fill the two and one-half minutes per hour it allotted for ads. Joint Appendix at 73.
Appellants’ contention concerning the adequacy of the notice of the application for voluntary transfer is also without merit. The Commission properly found that Zenith complied with the notice requirements of the Commission’s rules. The notice given was not constitutionally defective.
Similarly, appellants’ contention that the Commission’s ex 'parte rules had an unconstitutional impact on the public discussion of the format change is without merit in the setting of this case.


. See Brandywine-Main Line Radio, Inc. v. FCC, 153 U.S.App.D.C. 305, 473 F.2d 16 (1972) (Bazelon, C. J., dissenting).


. See Yale Broadcasting Company v. FCC, On Motion for Rehearing En Banc, 155 U.S.App.D.C. 390, 478 F.2d 594 (statement of Bazelon, C. J.).


. See, e. g., Jacobellis v. Ohio, 378 U.S. 184, 191, 84 S.Ct. 1676, 1680, 12 L.Ed.2d 793 (1964) (Brennan, J.) (“It follows that material dealing with sex in a manner that advocates ideas, ... or that has literary or scientific or artistic value or any other form of social importance, may not be branded as obscenity and denied the constitutional protection [of the First Amendment].”) (Emphasis added).
See, also, Roth v. United States, 354 U.S. 476, 484, 77 S.Ct. 1304, 1308, 1 L.Ed.2d 1498 (1957). (“The importance of [freedom of the press] consists, besides the advancements of truth, science, morality, and arts in general, in its diffusion of liberal sentiments on the administration of Government . . .”) (Emphasis added).
Zeehariah Chafee, Jr. set forth the historical argument that the First Amendment was designed to include the arts within its protection :
No doubt, the Zenger trial and the controversy over Wilkes and Junius in England did associate the struggle for freedom of speech to some extent with popular discussion of political questions, but the struggle was also related to the abolition of the censorship of books of any sort. Milton’s Areopagitica advocated freedom of much else besides political tracts. The First Amendment brackets freedom of speech with freedom of the press . . . If “speech” is limited so is “press.” Yet that is impossible in view of the address of the Continental Congress in 1774 to the people of Quebec, in which freedom of the press, in addition to its political values, is said to be important for “the advancement of truth, science, morality and arts in general.” .
Moreover, the framers would hardly have relegated science, art, drama, and poetry to the obscure shelter of the Fifth Amendment, . . . inasmuch as “due process” meant mainly proper procedure until the middle of the nineteenth century. . . . Chafee, Book Review, 62 Harv.L.Rev. 891, 896 (1947).


. See Yale Broadcasting Company v. FCC, On Motion for Rehearing En Banc, at 397 of 155 U.S.App.D.C., at 594 of 478 F.2d, note 23, and sources cited therein. See, also, Morison, Oxford History of the American People, 292, 472, 912, 913 (1965) for comments on the role of classical music in American culture.


. See, generally, Yale Broadcasting Go., On Motion for Rehearing En Banc.


. Associated Press v. United States, 326 U.S. 1, 20, 65 S.Ct. 1416, 1424, 89 L.Ed. 2013 (1945).


. See Brandywine-Main Line Radio, Inc. (Bazelon, C. J., dissenting), at 319-320 of 153 U.S.App.D.C., 473 F.2d 16.


. Id.


. See, e. g., Memorandum Opinion and Order, FCC 73-329, adopted March 21, 1973 and released March 22, 1973, 40 FCC 223 (1973), additional views of Chairman Burch.


. Environmental Defense Fund, Inc. v. Ruckelshaus, 142 U.S.App.D.C. 74, 439 F.2d 584, 594 (1971).